Name: Council Regulation (EEC) No 1756/80 of 30 June 1980 laying down, in respect of hops, the amount of aid to producers for the 1979 harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/8 Official Journal of the European Communities 5 . 7 . 80 COUNCIL REGULATION (EEC) No 1756/80 of 30 June 1980 laying down, in respect of hops , the amount of aid to producers for the 1979 harvest THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regula ­ tion (EEC) No 235/79 (2), and in particular Article 12 (7) thereof, Having regard to the proposal from the Commis ­ sion (3 ), Having regard to the opinion of the European Parlia ­ ment (4 ), Whereas Article 12 of Regulation (EEC) No 1696/71 provides that aid may be granted to hop producers to enable them to achieve a fair income ; whereas the amount of this aid is fixed per hectare and differs according to groups of varieties , taking into account the average return on the areas in full production in comparison with the average returns for previous har ­ vests , the current position of the market and price trends ; Whereas an examination of the results of the 1979 harvest shows the need to fix aid for certain groups of varieties of hops cultivated in the Community, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1979 harvest, aid shall be granted to the producers of hops cultivated in the Community for the groups of varieties set out in the Annex . 2 . The amount of the aid shall be that set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1980 . For the Council The President V. BALZAMO (') OJ No L 175, 4 . 8 . 1971 , p. 1 . ( 2 ) OJ No L 34, 9 . 2 . 1979 , p. 4 . ( 3 ) OJ No C 143 , 12. 6 . 1980 , p. 7 . ( 4 ) Opinion delivered on 20 June 1980 (not yet published in the Official Journal ). 5 . 7 . 80 Official Journal of the European Communities No L 172/9 ANNEX Aid granted to hop producers for the 1979 harvest Aid (ECU/ha) 250 225 250 Group of varieties Aromatic Bitter Others